Title: From John Christian Senf, with Jefferson’s Instructions to William Davies, 26 March 1781
From: Senf, John Christian,Jefferson, Thomas
To: Jefferson, Thomas,Davies, William



Sir
Richmond March 26th, 1781.

By our present Situation Your Excellency will find it highly Necessary, that all kind of Intrenching Tools, as well for the defensive as offensive Operations, should be got immediatly ready. I take therefore the Liberty to propose what Kind and Quantity of Tools [there] may be Occasion for,
800 Spades
400 Common Axes
200 Broad and Grubbing Hoes
100 Pick Axes
300 Fashine Knifes and smal Hatchets
6 Cross Cut Saws, with all Necessarys
30 Wheel Barrows
60 Hand Barrows
Carpenter tools of all Kind for Eight or ten Carpenters
Tracing Lines and Nails of the larger Sort

It will likewise be very proper to have allways a Quantity of all Kind of Tools in Reserve, exclusive of those mentioned, in Case of Accident.
I took the Liberty some Months ago, to recommend a Company of Pioniers, the great Advantages, which would arise from, I belief, I have sufficiently explained to Your Excellency; but as at present, to put the Plan into Execution, the time may be to short and may be obstructed by other Circumstances. The Garrison orderd for Hoods could be instructed in few Days for the Bussiness as much as may’d be at present necessary to be employed as pioniers if wanted, till the State could form a Company of Pioniers. And besides this Garrison, ten or twelve Soldiers of the State Troops, by all[owing] them a little Addition to their pay, could be, under the Command of a Sergeant, send with the Tools, to which I should give immediatly all proper Instructions and use as Pioniers. The Place, where those Men with the tools are to go to, will be directed by the Commanding General, but will probably be the Place at Hoods, according to Our Operations, which Place is in my humble Opinion the only Place, properly situated, and safe for all Kind of Stores for Our Operations, on Board of Vessels, if defended and if those Worrks, proposed, are executed.
The different Worrks and Ground will demand a Number of Sand Bags to be in Readiness, but as Linnen is very scarce, two or three hundred of a Sort of smal Baskets, 14 Inches high and the same Breath at the Top, and 12 ½ at the Bottom, with two handles at the top, would serve in different Respect as Bags. They may be made as rough and as strong as the Size would admit of, but not too heavy. A Quantity of Plancks for Plattforms will be wanted, but may easily be procured nearer the Place, where the Tools will be send to.
The Plans for the Buildings at the Rivanna and Westham, I shall finish as soon as possible.
I am with the greatest Respect Your Excellency’s most humble and obedt. Servant,

Senf Colo. Engineer


In Council Mar. 26. 1781.
Referred to Colo. Davies to give orders for procuring the articles enumerated. Mr. Hunter it is said has a considerable number of entrenching tools &c. ready made for the Continent. Perhaps it may be convenient to call for these and get him to make a further number. It is necessary to collect to proper posts the officers and souldiers  of the state reg[iment] as now constituted. Hood’s is one of the posts at which about 80 men are proposed to be kept. They may now be useful there as well for fatigue as to defend the stores &c. there from a small force. I inclose the last returns on which the consolidation of the regiment was formed.


Th: Jefferson

